DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/30/2022 has been entered. Claims 1-15 are pending in the application with claims 1-5, 7-10, and 12-14  amended. The amendment overcomes the previous set forth 35 U.S.C. §112f claim interpretation identified in the previously set forth Non-Final Office Action of 04/01/2022.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 06/30/2022, with respect to the rejections of claims 1-4, 6-8, 11-14 under 35 U.S.C. §102(a)(1)/(a)(2) and claims 5, 9-10, 15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 U.S.C. is made in view of Snow et al. (US Pub. No. 2014/0012289) hereinafter Snow.
In regard to claim 1,  Snow discloses an insertion apparatus comprising: 
a first exterior member (Fig. 3 half-section 110 b); 
a second exterior member (Fig. 3 half-section 110 a) disposed at a position where the second exterior member is adjacent to the first exterior member (Fig. 3 half-section 110 b) in a longitudinal axis direction  (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b);  
a seal (Fig. 3 gasket 112) disposed at a connection part (Fig. 7 near reference number 112) between the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3), the seal (Fig. 3 gasket 112)  being configured to deform elastically ([0067] “Gasket 112 seals the perimeter of distal half-section 110 a and proximal half-section 110 b. Gasket 112 functions to establish an air-tight seal between distal half-section 110 a and proximal half-section 110 b such that circuit board 150 and drive mechanism 160 are protected from sterilization and/or cleaning procedures.”) ; and 
a protrusion (see annotated Fig. 3) disposed in a spaced-apart manner (Fig. 3) from the seal (Fig. 3 gasket 112) toward a distal end side (see annotated Fig. 3) in the longitudinal axis direction (see annotated Fig. 3) or in an inside direction (see annotated Fig. 3) in a radial direction (see annotated Fig. 3) orthogonal to a longitudinal axis (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b), the protrusion (see annotated Fig. 3) being configured to position the first exterior member (Fig. 3 half-section 110 b) with respect to the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3) and in a circumferential direction (Fig. 3) around the longitudinal axis (see annotated Fig. 3).

    PNG
    media_image1.png
    850
    1296
    media_image1.png
    Greyscale
	Please see section 35 U.S.C. §102 below for more explanation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the water tightness maintaining seal" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the ring-shaped water tightness maintain seal.” Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Snow et al. (US Pub. No. 2014/0012289) hereinafter Snow.
In regard to claim 1,  Snow discloses an insertion apparatus comprising: 
a first exterior member (Fig. 3 half-section 110 b); 
a second exterior member (Fig. 3 half-section 110 a) disposed at a position where the second exterior member is adjacent to the first exterior member (Fig. 3 half-section 110 b) in a longitudinal axis direction  (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b);  
a seal (Fig. 3 gasket 112) disposed at a connection part (Fig. 7 near reference number 112) between the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3), the seal (Fig. 3 gasket 112)  being configured to deform elastically ([0067] “Gasket 112 seals the perimeter of distal half-section 110 a and proximal half-section 110 b. Gasket 112 functions to establish an air-tight seal between distal half-section 110 a and proximal half-section 110 b such that circuit board 150 and drive mechanism 160 are protected from sterilization and/or cleaning procedures.”) ; and 
a protrusion (see annotated Fig. 3) disposed in a spaced-apart manner (Fig. 3) from the seal (Fig. 3 gasket 112) toward a distal end side (see annotated Fig. 3) in the longitudinal axis direction (see annotated Fig. 3) or in an inside direction (see annotated Fig. 3) in a radial direction (see annotated Fig. 3) orthogonal to a longitudinal axis (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b), the protrusion (see annotated Fig. 3) being configured to position the first exterior member (Fig. 3 half-section 110 b) with respect to the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3) and in a circumferential direction (Fig. 3) around the longitudinal axis (see annotated Fig. 3).

    PNG
    media_image1.png
    850
    1296
    media_image1.png
    Greyscale

In regard to claim 11, Snow discloses the insertion apparatus according to claim 1, further comprising: an insertion portion (Fig. 1 adapter assembly 200 and end effector 300) extending along the longitudinal axis (Fig. 1 and see annotated Fig. 3) and being inserted into a subject (abstract); and an operation portion (Fig. 1 near reference numeral 100) connected to a proximal end (Fig. 1 near reference number 210) of the insertion portion (Fig. 1 adapter assembly 200 and end effector 300)  along the longitudinal axis (see annotated Fig. 3), wherein the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) form an exterior (Fig. 1 housing 102) of the operation portion (Fig. 1 near reference numeral 100).
In regard to claim 13,  Snow discloses a connection structure of an exterior member (Fig. 1 surgical instrument 100) comprising: a first exterior member (Fig. 3 half-section 110 b); a second exterior member (Fig. 3 half-section 110 a) disposed at a position where the second exterior member (Fig. 3 half-section 110 a) is adjacent to the first exterior member (Fig. 3 half-section 110 b) in a longitudinal axis direction (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b); a seal (Fig. 3 gasket 112) disposed at a connection part (Fig. 7 near reference number 112) between the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3), the seal (Fig. 3 gasket 112) being configured to deform elastically; and a protrusion (see annotated Fig. 3.) disposed in a spaced-apart manner from the seal (Fig. 3 gasket 112) toward a distal end side (see annotated Fig. 3.) in the longitudinal axis direction (see annotated Fig. 3) or in an inside direction (see annotated Fig. 3) in a radial direction (see annotated Fig. 3) orthogonal to a longitudinal axis (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b), the protrusion (see annotated Fig. 3) being configured to position the first exterior member (Fig. 3 half-section 110 b) with respect to the second exterior member (Fig. 3 half-section 110 b) in the longitudinal axis direction (see annotated Fig. 3) and in a circumferential direction (Fig. 3) around the longitudinal axis (see annotated Fig. 3).  

    PNG
    media_image1.png
    850
    1296
    media_image1.png
    Greyscale

In regard to claim 14, Snow discloses an endoscope (Fig. 1 surgical instrument 100) comprising: an operation portion (Fig. 1 near reference numeral 100) which includes a first exterior member (Fig. 3 half-section 110 b), a second exterior member (Fig. 3 half-section 110 a) disposed at a position (Fig. 3) where the second exterior member (Fig. 3 half-section 110 a) is adjacent to the first exterior member (Fig. 3 half-section 110 b) in a longitudinal axis direction (see annotated Fig. 3) of the first exterior member (Fig. 3 half-section 110 b), and a seal (Fig. 3 gasket 112) disposed at a connection part (Fig. 7 near reference number 112) between the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3), the seal (Fig. 3 gasket 112) being configured to deform elastically; and an insertion portion (Fig. 1 adapter assembly 200 and end effector 300) connected to the operation portion (Fig. 1 near reference numeral 100) on a first exterior member side (Fig. 1 housing 102), wherein the first exterior member (Fig. 3 half-section 110 b) and the second exterior member (Fig. 3 half-section 110 a) include a protrusion (see annotated Fig. 3 and 7 below) disposed in a spaced-apart manner from the seal (Fig. 3 gasket 112) toward a distal end side (see annotated Fig. 3 below) in the longitudinal axis direction (see annotated Fig. 3 below) or in an inside direction (see annotated Fig. 3 below) in a radial direction (see annotated Fig. 3 below) orthogonal to a longitudinal axis (see annotated Fig. 3 below) of the first exterior member (Fig. 3 half-section 110 b), the protrusion (see annotated Fig. 3 and 7 below) being configured to position the first exterior member (Fig. 3 half-section 110 b) with respect to the second exterior member (Fig. 3 half-section 110 a) in the longitudinal axis direction (see annotated Fig. 3) and in a circumferential direction (Fig. 3) around the longitudinal axis (see annotated Fig. 3).

    PNG
    media_image2.png
    616
    970
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    654
    771
    media_image3.png
    Greyscale

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavalis et al. (US Pub. No. 2018/0310806) hereinafter Gavalis.
	In regard to claim 1,  Gavalis discloses an insertion apparatus ([0006 and 0046] endoscope 200 and apparatus 100) comprising: a first exterior member (Fig. 1 apparatus 100); a second exterior member (Fig. 1 endoscope 200, more specifically the portion of endoscope 200 near working channel 210) disposed at a position where the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  is adjacent to the first exterior member (Fig. 1 apparatus 100) in a longitudinal axis direction (see annotated Fig. 11.) of the first exterior member (Fig. 1 apparatus 100); a seal (Fig. 11 seal 170) disposed at a connection part (see annotated Fig. 11.) between the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  in the longitudinal axis direction (see annotated Fig. 11), the seal (Fig. 11 seal 170) configured to deform elastically ([0072] “Seal 170 can be compressed by port 220….); and a protrusion (Fig. 11 hollow conduit 180) disposed in a spaced-apart manner from the seal (Fig. 11 seal 170) toward a distal end side (Fig. 6 near reference numeral 150) in the longitudinal axis direction (see annotated Fig. 11) or in an inside direction in a radial direction orthogonal to a longitudinal axis of the first exterior member, the protrusion (Fig. 11 hollow conduit 180) being configured to position (Fig. 11 the hollow conduit 180 is partially received within anti-rotational key 160 of apparatus 100 and then goes into working channel 210 of endoscope 200 via port 220) the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210, [0073] “Advantageously, hollow conduit 180 provides a guide for the connection of apparatus 100 with port 220, stabilizes a device passing therethrough against off-axis moments, and/or prevents kinking or damaging of the device during the connection of the device to the endoscope.) in the longitudinal axis direction (see annotated Fig. 11) and in a circumferential direction (Fig. 11) around the longitudinal axis (see annotated Fig. 11).  

    PNG
    media_image4.png
    834
    795
    media_image4.png
    Greyscale

In regard to claim 2, Gavalis discloses the insertion apparatus according to claim 1, wherein the protrusion (Fig. 11 hollow conduit 180) is mounted on the first exterior member (Fig. 1 apparatus 100), and is configured to position the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210) in the longitudinal axis direction (see annotated Fig. 11) and in the circumferential direction by making the protrusion (Fig. 11 hollow conduit 180) abut against the second exterior member (Fig. 1 endoscope 200/ near working channel 210) and bringing the protrusion (Fig. 11 hollow conduit 180) into contact with the second exterior member (Fig. 1 endoscope 200/ near working channel 210,  as the hollow conduit 180 is partially received within anti-rotational key 160 of apparatus 100 and then goes into working channel 210 of endoscope 200 via port 220 the hollow conduit abuts 180 abuts and contacts the second exterior member via endoscope 200/surface of working channel 210).  
In regard to claim 3,  Gavalis discloses the insertion apparatus according to claim 1, wherein the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210) are formed in a barrel shape (Fig.  6 and 11, [0052] “As described herein, hollow conduit 180 may have an elongated shape and any suitable cross-sectional shape. For example, hollow conduit 180 may be an elongated tube with a circular or non-circular cross-section.”), and the protrusion (Fig. 11 hollow conduit 180) has an abutting surface (see annotated Fig. 11) which abuts against the second exterior member (Fig. 1 endoscope 200/ near working channel 210) in the longitudinal axis direction (see annotated Fig. 11, the section identified of the hollow conduit 180 abuts consistently against the surface of the working channel 210 in the longitudinal axis direction), and a contact surface (see annotated Fig. 11) which is brought into contact with the second exterior member (Fig. 1 endoscope 200/ near working channel 210) in the circumferential direction (Fig. 11).  

    PNG
    media_image5.png
    834
    795
    media_image5.png
    Greyscale

In regard to claim 4,  Gavalis discloses the insertion apparatus according to claim 3, wherein the protrusion (Fig. 11 hollow conduit 180) is formed of a convex portion (Fig. 6 portion of hollow conduit 180 that extends out of apparatus 100) which is formed on an inner peripheral surface (Fig. 11 anti-rotational key 160) of the first exterior member (Fig. 1 apparatus 100) in a protruding manner, the convex portion  (Fig. 6 portion of hollow conduit 180 that extends out of apparatus 100) forming the abutting surface (see annotated Fig. 11 above) and the contact surface (see annotated Fig. 11 above), and the convex portion (Fig. 6 portion of hollow conduit 180 that extends out of apparatus 100) is configured to position the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210) due to engagement of the convex portion (Fig. 6 portion of hollow conduit 180 that extends out of apparatus 100) with a recessed portion  (Fig. 11 working channel 210) formed on the second exterior member (Fig. 1 endoscope 200/ near working channel 210).  
In regard to claim 5, Gavalis discloses the insertion apparatus according to claim 1, wherein an elastic modulus of the seal (Fig. 11 seal 170) is smaller than an elastic modulus of the first exterior member (Fig. 1 apparatus 100)  and an elastic modulus of the second exterior member(Fig. 1 endoscope 200/ near working channel 210, [0072] “Seal 170 can be compressed by port 220….”).  
In regard to claim 6, Gavalis discloses the insertion apparatus according to claim 2, wherein the second exterior member  (Fig. 1 endoscope 200/ near working channel 210) includes a small diameter part (Fig. 11 flange 222), a diameter of which is made small in a radial direction, at the connection part (see annotated Fig. 11 above), and the small diameter part is fitted inside the first exterior member (Fig. 1 apparatus 100).  
In regard to claim 7, Gavalis discloses the insertion apparatus according to claim 6, wherein the protrusion (Fig. 11 hollow conduit 180) is mounted on the first exterior member (Fig. 1 apparatus 100), the protrusion (Fig. 11 hollow conduit 180) being configured to abut against and to be brought into contact with the small diameter part (Fig. 11 flange 222).  
In regard to claim 8, Gavalis discloses the insertion apparatus according to claim 1, wherein the seal (Fig. 11 seal 170) is disposed in a seal fitting groove (Fig. 11 pocket 166) formed on the connection part (see annotated Fig. 11 above).  
In regard to claim 9, Gavalis discloses the insertion apparatus according to claim 8, wherein a gap is formed between the seal and the seal fitting groove (Fig. 11 pocket 166)  in a radial direction in a state where the seal (Fig. 11 seal 170) is not compressed (Fig. 11 illustrates an uncompressed seal 170 and Fig. 12 illustrates a compressed seal 170. Fig. 11 shows a gap and Fig. 12 shows no gap. [0072] “The compression of seal 170 creates a fluid-tight seal against port 220, e.g., against flange 222 and/or lip 226, to prevent fluid from leaking from working channel 210 and/or to maintain a vacuum within working channel 210 when desired.”).  
In regard to claim 10, Gavalis discloses the insertion apparatus according to claim 8, wherein the seal (Fig. 11 seal 170) is provided such that a cross-sectional area of the seal (Fig. 11 seal 170) along a longitudinal axis is set smaller than a cross-sectional area of the seal fitting groove along the longitudinal axis in a state where the seal is compressed (Fig. 11 illustrates an uncompressed seal 170 and Fig. 12 illustrates a compressed seal 170. Fig. 11 shows a gap and Fig. 12 shows no gap. [0072] “The compression of seal 170 creates a fluid-tight seal against port 220, e.g., against flange 222 and/or lip 226, to prevent fluid from leaking from working channel 210 and/or to maintain a vacuum within working channel 210 when desired.”).  .  
In regard to claim 11, Gavalis discloses the insertion apparatus according to claim 1, further comprising: an insertion portion extending along the longitudinal axis and being inserted into a subject [0033] “an endoscope typically includes a distal end and a proximal end, and has an internal working channel extending between the distal end and the proximal end. A distal end may refer to the end of the endoscope closer to a treatment site in the body of a patient during an endoscopic procedure.”); and an operation portion (Fig. 1 endoscope 200 and apparatus 100) connected to a proximal end (Fig. 1 near reference number 210) of the insertion portion along the longitudinal axis, wherein the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210) form an exterior of the operation portion (Fig. 1 endoscope 200 and apparatus 100).  
In regard to claim 13, Gavalis discloses a connection structure of an exterior member ([0006 and 0046] endoscope 200 and apparatus 100)  comprising: a first exterior member (Fig. 1 apparatus 100); a second exterior member (Fig. 1 endoscope 200, more specifically the portion of endoscope 200 near working channel 210) disposed at a position where the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  is adjacent to the first exterior member (Fig. 1 apparatus 100) in a longitudinal axis direction (see annotated Fig. 11.) of the first exterior member (Fig. 1 apparatus 100); a seal (Fig. 11 seal 170) disposed at a connection part (see annotated Fig. 11.) between the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210) in the longitudinal axis direction (see annotated Fig. 11), the seal (Fig. 11 seal 170) being configured to deform elastically ([0072] “Seal 170 can be compressed by port 220….); and a protrusion (Fig. 11 hollow conduit 180) disposed in a spaced-apart manner from the seal (Fig. 11 seal 170) toward a distal end side (Fig. 6 near reference numeral 150) in the longitudinal axis direction (see annotated Fig. 11) or in an inside direction in a radial direction orthogonal to a longitudinal axis of the first exterior member, the protrusion (Fig. 11 hollow conduit 180) being configured to position (Fig. 11 the hollow conduit 180 is partially received within anti-rotational key 160 of apparatus 100 and then goes into working channel 210 of endoscope 200 via port 220) the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210, [0073] “Advantageously, hollow conduit 180 provides a guide for the connection of apparatus 100 with port 220, stabilizes a device passing therethrough against off-axis moments, and/or prevents kinking or damaging of the device during the connection of the device to the endoscope.)   in the longitudinal axis direction (see annotated Fig. 11) and in a circumferential direction (Fig. 11) around the longitudinal axis (see annotated Fig. 11).
   
    PNG
    media_image4.png
    834
    795
    media_image4.png
    Greyscale

In regard to claim 14, Gavalis discloses an endoscope (Fig. 1 endoscope 200) comprising: an operation portion (Fig. 1 endoscope 200 and apparatus 100) which includes a first exterior member (Fig. 1 apparatus 100), a second exterior member (Fig. 1 endoscope 200, more specifically the portion of endoscope 200 near working channel 210) disposed at a position where the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  is adjacent to the first exterior member (Fig. 1 apparatus 100) in a longitudinal axis direction (see annotated Fig. 11.) of the first exterior member (Fig. 1 apparatus 100); a seal (Fig. 11 seal 170) disposed at a connection part (see annotated Fig. 11.) between the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  in the longitudinal axis direction (see annotated Fig. 11), the seal (Fig. 11 seal 170) being configured to deform elastically ([0072] “Seal 170 can be compressed by port 220….); and an insertion portion ([0033] “an endoscope typically includes a distal end and a proximal end, and has an internal working channel extending between the distal end and the proximal end. A distal end may refer to the end of the endoscope closer to a treatment site in the body of a patient during an endoscopic procedure.”) connected to the operation portion (Fig. 1 endoscope 200 and apparatus 100)  on a first exterior member side (Fig. 1 near reference number 210), wherein the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200, more specifically the portion of endoscope 200 near working channel 210) include a protrusion (Fig. 11 hollow conduit 180) disposed in a spaced-apart manner from the seal (Fig. 11 seal 170) toward a distal end side (Fig. 6 near reference numeral 150) in the longitudinal axis direction (see annotated Fig. 11) or in an inside direction in a radial direction orthogonal to a longitudinal axis of the first exterior member, the protrusion (Fig. 11 hollow conduit 180) being configured to position (Fig. 11 the hollow conduit 180 is partially received within anti-rotational key 160 of apparatus 100 and then goes into working channel 210 of endoscope 200 via port 220) the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210, [0073] “Advantageously, hollow conduit 180 provides a guide for the connection of apparatus 100 with port 220, stabilizes a device passing therethrough against off-axis moments, and/or prevents kinking or damaging of the device during the connection of the device to the endoscope.)  in the longitudinal axis direction (see annotated Fig. 11) and in a circumferential direction (Fig. 11) around the longitudinal axis (see annotated Fig. 11).  
In regard to claim 15, Gavalis discloses the endoscope according to claim 14, wherein the first exterior member (Fig. 1 apparatus 100) includes a treatment instrument insertion opening into which a treatment instrument is inserted, and the second exterior member (Fig. 1 endoscope 200/ near working channel 210) includes a bending operation knob (Fig. 1) configured to perform a bending operation of a bending portion of the insertion portion ([0033] “an endoscope typically includes a distal end and a proximal end, and has an internal working channel extending between the distal end and the proximal end. A distal end may refer to the end of the endoscope closer to a treatment site in the body of a patient during an endoscopic procedure.”).



Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavalis et al. (US Pub. No. 2018/0310806) hereinafter Gavalis.
	In regard to claim 1,  Gavalis discloses an insertion apparatus ([0006 and 0046] endoscope 200 and apparatus 100) comprising: a first exterior member (Fig. 1 apparatus 100); a second exterior member (Fig. 1 endoscope 200, more specifically the portion of endoscope 200 near working channel 210) disposed at a position where the second exterior member (Fig. 1 endoscope 200/ near working channel 210) is adjacent to the first exterior member (Fig. 1 apparatus 100) in a longitudinal axis direction (see annotated Fig. 11.) of the first exterior member (Fig. 1 apparatus 100); a seal (Fig. 11 tines 130, [0076-0079] “…the inner surfaces of tines 130 to press against the outside wall of port 220 with sufficient force…forming a friction fit with port 220. Advantageously, such friction fit allows apparatus 100 to be securely connected to port 220…the inner surface of tines 130 and/or the outer surface of port 220 forming the friction fit are made of materials having high coefficients of friction to form a secured connection.) disposed at a connection part (see annotated Fig. 11.) between the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210)  in the longitudinal axis direction (see annotated Fig. 11), the seal (Fig. 11 seal 170) configured to deform elastically ([0072] “Seal 170 can be compressed by port 220….); and a protrusion (Fig. 11 hollow conduit 180) disposed in a spaced-apart manner from the seal (Fig. 11 seal 170) toward a distal end side (Fig. 6 near reference numeral 150) in the longitudinal axis direction (see annotated Fig. 11) or in an inside direction in a radial direction orthogonal to a longitudinal axis of the first exterior member, the protrusion (Fig. 11 hollow conduit 180) being configured to position (Fig. 11 the hollow conduit 180 is partially received within anti-rotational key 160 of apparatus 100 and then goes into working channel 210 of endoscope 200 via port 220) the first exterior member (Fig. 1 apparatus 100) with respect to the second exterior member (Fig. 1 endoscope 200/ near working channel 210, [0073] “Advantageously, hollow conduit 180 provides a guide for the connection of apparatus 100 with port 220, stabilizes a device passing therethrough against off-axis moments, and/or prevents kinking or damaging of the device during the connection of the device to the endoscope.) in the longitudinal axis direction (see annotated Fig. 11) and in a circumferential direction (Fig. 11) around the longitudinal axis (see annotated Fig. 11).  

    PNG
    media_image4.png
    834
    795
    media_image4.png
    Greyscale

In regard to claim 12,  Gavalis discloses the insertion apparatus according to claim 11, further comprising a ring-shaped water tightness maintaining seal (Fig. 11 seal 170) disposed more inside the seal (Fig. 11 tines 130) in a radial direction for providing watertight sealing ([0072] “The compression of seal 170 creates a fluid-tight seal against port 220, e.g., against flange 222 and/or lip 226, to prevent fluid from leaking from working channel 210.”) between the first exterior member (Fig. 1 apparatus 100) and the second exterior member (Fig. 1 endoscope 200/ near working channel 210) in the radial direction, wherein the protrusion (Fig. 11 hollow conduit 180) is disposed in a spaced-apart manner from the seal (Fig. 11 tines 130) and the water tightness maintaining seal (Fig. 11 seal 170) in a direction toward a distal end of the insertion portion (Fig. 11 near reference number 210) with respect to the longitudinal axis direction (see annotated Fig. 11 above).    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795